              Case 1:17-cv-01241-RJS Document 23 Filed 04/20/20 Page 1 of 2

                       WHITE, HILFERTY& ALBANESE
                                  ATTORNEYS AND COUNSELORS-AT-LAW

  Partners                                                                                       Associates
  Vincent P. White                                                                               Nina A. Ovrutsky
  Michael P. Hilferty                                                                            M. Dinora Smith
  Christopher J. Albanese                                                                        Samantha E. Hudler
                                                                                                 Jon Brantz




 Email: MPH@NYCJobAttorney.com
 Direct: 646-449-7229

                                                                  April 20, 2020

 Via ECF and Email: SullivanNYSDChambers@nysd.uscourts.gov
 Hon. Richard J. Sullivan
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312



          Re:        Nix et al. v. Major League Baseball, et al.
                     No. 17 Civ. 1241 (S.D.N.Y.)

 Your Honor,

        This firm formerly represented plaintiffs Neiman Nix and DNA Sports
 Performance Lab, Inc. in the above-referenced matter. Your Honor remanded this matter
 to New York State Supreme Court on July 6, 2017 (Docket #19). The New York State
 Supreme Court subsequently dismissed the matter in its entirety on June 4, 2018. After
 denying a motion for reargument and granting Defendants’ motion seeking costs, the
 Supreme Court issued final judgment in the matter. Plaintiffs retained new counsel and
 filed an appeal in the New York State Supreme Court Appellate Division, First Judicial
 Department. We considered our representation of Plaintiffs at an end. Plaintiffs have
 filed nothing further in the New York State Supreme Court action since the notice of
 appeal (by their new counsel).

        Indeed, Defendants’ application seeks to enjoin state court litigation in Florida.
 Defendants do not appear to have served either Mr. Nix or his counsel in the Florida
 action, of whose existence they specifically acknowledge their awareness. Instead, they
 appear to be circumventing the Federal Rules of Civil Procedure by serving former
 counsel in a closed matter in New York. We take no position on the propriety of


570 Lexington Avenue, 16th Floor, New York, New York 10022 | Main: 646 690 8881 | Fax: 646 690 8881 | www.NYCJobAttorney.com
         Case 1:17-cv-01241-RJS Document 23 Filed 04/20/20 Page 2 of 2

Page 2 of 2

Defendants’ actions as we no longer represent Plaintiffs in this dismissed action, nor have
we ever represented them in the two pending Florida state court actions.

       We have had no contact with Mr. Nix since January 2020, in the context of
reiterating that we would not represent him the state court appeal. We had no awareness
of, much less any participation in, any state court litigation in Florida until receiving
Defendants’ email late Friday evening.

        Our office takes the position that our representation of Mr. Nix terminated upon
the dismissal of this matter in New York State Supreme Court. We are forwarding a copy
of this letter and Defendants’ submission to Mr. Nix as a courtesy.

      In the event this Court takes the position that our office somehow still represents
Mr. Nix in this matter, we ask leave to file a motion to be relieved as counsel.



                                                 Respectfully submitted,




                                                 Michael P. Hilferty




CC:    Neiman Nix (via email)
       Stephen Kobre, Esq. (via email and ECF)
